Exhibit 10.1
UNIFI, INC. SUPPLEMENTAL KEY EMPLOYEE RETIREMENT PLAN
AMENDMENT 2008-1
     WHEREAS, Unifi, Inc. established the Unifi, Inc. Supplemental Key Employee
Retirement Plan (the “Plan”), an unfunded supplemental retirement plan for a
select group of management employees for the purpose of providing supplemental
retirement benefits;
     WHEREAS, the Plan was effective as of July 26, 2006;
     WHEREAS, Unifi, Inc. has intended that the Plan comply, and has
administered the Plan to comply, with section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”); and
     WHEREAS, Unifi, Inc. now desires to amend the Plan to make a ministerial
amendment so as to continue the Plan’s compliance with section 409A of the Code.
     NOW, THEREFORE, Unifi, Inc. does hereby amend the Plan, effective as of
January 1, 2009, as follows:
     1. Article I is amended to include the following definition:
     “Separation from Service” means a Participant’s death, retirement, or other
termination of employment with the Participating Employers and all Subsidiaries,
as determined in accordance with the requirements of Section 1.409A-1(h) of the
Treasury Regulations, applying the default terms thereof.
     2. Sections 4.3, 4.4, and 4.5(a) are amended in their entirety to specify
the dates on which distributions will commence, as follows:
     Section 4.3 Benefits Upon Separation from Service. In the event a
Participant has a Separation from Service with the Participating Employers for
any reason other than death or Disability, such Participant shall be entitled to
receive the Participant’s Account in a single lump sum payable ten (10) days
after the date that is six months after the Participant’s Separation from
Service. A Participant’s Account shall continue to be adjusted as provided in
Section 4.2(b) for the period from the Participant’s termination date until the
payment date, but no additional SERP Credits shall be made to a Participant’s
Account after the Participant’s termination from employment with the
Participating Employers.
     Section 4.4 Benefits Upon Disability. In the event a Participant has a
Separation from Service with the Participating Employers due to Disability, such
Participant shall be entitled to receive the Participant’s Account in a single
lump sum payable ten (10) days after the date that is six months after the
Participant’s Separation from Service due to Disability. A Participant’s Account
shall continue to be adjusted as provided in Section 4.2(b) for the period from
the Participant’s termination date until the

 



--------------------------------------------------------------------------------



 



payment date, but no additional SERP Credits shall be made to a Participant’s
Account after the Participant’s termination from employment with the
Participating Employers.
     Section 4.5 Benefits Upon Death of Participant.
     (a) Death Benefit. In the event a Participant has a Separation from Service
due to death prior to receiving payment of the Participant’s Account, such
Participant’s Beneficiary shall be entitled to receive the Participant’s Account
in a single lump sum payable thirty (30) days after the Committee is notified of
and verifies the Participant’s death.
     IN WITNESS WHEREOF, the undersigned authorized officer of the Company has
executed this Amendment 2008-1 on behalf of the Participating Employers this
31st day of December, 2008.

         
 
  UNIFI, INC.
 
       
 
  By:   /s/ Ronald L. Smith
 
       
 
  Name:   RONALD L. SMITH
 
  Title:   CHIEF FINANCIAL OFFICER

2